Preparation of the G20 Summit on 2 April - with the participation of Gordon Brown, Prime Minister of the United Kingdom, Member of the European Council (debate)
Ladies and gentlemen, dear colleagues, it is a great pleasure to welcome here this afternoon the Prime Minister of the United Kingdom, Gordon Brown. Welcome, Prime Minister, to the European Parliament.
(Applause)
The Prime Minister will make a statement to the European Parliament on the preparations for next week's G20 Summit. This summit meeting, which will take place in London on Thursday 2 April 2009, comes at a critical movement in the handling of the current international economic and financial crisis. It offers a vital opportunity for the leaders of both the industrialised world and the emerging economies to work together on a common agenda for immediate economic stability and longer-term recovery. The London Summit needs to agree on the macroeconomic policies and regulatory structures that can get us through the current crisis and put in place a better, more sustainable framework for the future.
As Chairman of the G20, Gordon Brown has been offering active international leadership at what is proving to be one of the most difficult times in recent history. The speed with which he has helped develop the G20 as a new tool of international economic governance is both encouraging and impressive. The Prime Minister has also made a strong and positive impact in showing how the United Kingdom can work effectively with its partners in the European Union, as together we find innovative solutions to the many challenges we face in common.
I have always believed that it is vital that Britain plays a committed role as a central player in the European Union.
(Applause)
Prime Minister, we strongly welcome your determination to play such a role.
I have great pleasure in giving the floor to the British Prime Minister, Gordon Brown.
(Applause)
Prime Minister of the United Kingdom of Great Britain and Northern Ireland. - Mr President, for this special honour of an invitation to speak to you, and for your successful Presidency of the Parliament, let me thank you. Let me thank you, European parliamentarians and members of the European Commission, led by President Barroso: it is thanks to the work of all of you, and the generations whose work we build on, that today we enjoy a Europe of peace and unity, which will truly rank among the finest achievements of human history and which is today a beacon of hope for the whole world.
(Applause)
And if anyone, in any country or continent, is in any doubt about how the human will and the courage of representatives with a mission can build a new future out of past decades of despair, let them simply reflect upon how, 60 years ago, Europeans talked of enmities that were forever entrenched and relationships that could never be repaired. They talked of a hard, long and bitter Cold War. They did not believe it possible that our Europe could ever be fully at peace, far less that it could unite and cooperate.
Then let them think of how today, after years of cooperation and unity, none but those on the political extremes would question that we are stronger together and safer together than ever we were apart.
(Applause)
On 9 November this year, we will celebrate the 20th anniversary of something that surely for each of us in this Chamber must count as one of the most defining events of our lives - the fall of the Berlin Wall. It was a wall torn down by the resolution of people determined that no barrier, no intimidation, no repression, would ever again be allowed to divide the people of Europe.
Friends, today there is no old Europe, no new Europe, no East or West Europe. There is only one Europe, and it is our home Europe.
I stand here proud to be British and proud to be European, representing a country that does not see itself as an island adrift from Europe but as a country at the centre of Europe - not in Europe's slipstream but in Europe's mainstream.
(Applause)
That is why I am also proud that by a large majority our British Parliament ratified the Lisbon Treaty.
(Loud applause)
I believe that we in Europe are uniquely placed to lead the world in meeting the wholly new and momentous challenges of globalisation ahead. We are uniquely placed because of what we have achieved in our Union. I want to thank the Members of this European Parliament. You should all be proud of what together we have achieved - the greatest and biggest single market in the world, now bringing opportunities to 500 million people, and the most successful endeavour in economic cooperation anywhere in the world. You should be proud that this is an achievement of the European Union.
You should be proud, too, of the comprehensive framework of environmental protection that we are building - a defining achievement of European coordination, with this continent the first in the world to set itself unequivocally on the path to becoming a low-carbon economy.
(Applause)
You should be proud, too, that, through the world's biggest programme of aid, the most sustained commitment to saving and changing lives anywhere in the world has been made by this European Union.
So many of the consumer rights and workplace rights we all enjoy across Europe have resulted from the campaigns led by individual Members and groupings of this House.
Let us not forget that the European Union has the most comprehensive social protection anywhere in the world - a set of rights and responsibilities that was enhanced for the people of Britain when, I am proud to say, our Government led Britain into the Social Chapter.
Mr President, these successes of Europe would have been impossible without the cooperation between peoples that you and this Parliament have delivered. Yes, we can see unity advanced by officials meeting officials across frontiers. Yes, we see unity when leaders meet leaders. But the unity that will last is the democratic unity rooted in the common values of people now represented in this Parliament, and more than treaties, more than institutions, more than individuals, it is these defining values that bind us closely together - our belief, as a European Union, that liberty, economic progress and social justice advance together or not at all.
These are the values rooted in the lessons we have learned by working together - the truth that freedom must never become a free-for-all, that markets should be free but never values-free, and the belief that being fair is more important than laissez-faire.
We have learned again in this crisis that wealth is of no great value to society unless it serves more than the wealthy. Riches are of value only when they enrich not just some communities, but all.
This is not simply our political philosophy - in Europe we believe these truths because we have lived them in the work we have done in our countries.
Now, in the midst of a global crisis of a speed, scope and scale quite unprecedented in history, I want to discuss with you how, by applying these values that are now part of our DNA - these lessons we have learned over time in Europe - Europe and the world can rise to the four great challenges of globalisation: financial instability in a world of instant global capital flows; environmental degradation in a world of energy shortages; extremism and the threat it brings to security in a world of unprecedented mobility; and growing poverty in a world of worsening inequality.
I want to discuss too how, with a global economy managed properly by us working together, billions of people in Asia and elsewhere, many of whom are just producers of their goods, can become tomorrow's consumers of our goods, how we can see over the next twenty years the biggest expansion of middle class jobs and incomes ever seen, and how, despite all the problems we have today, we can see ahead a world economy that will double in size, creating new opportunities for all of us in all our countries.
I want to discuss how we can build, from a world which today looks unsustainable, unsafe and unequal, a truly global society which is sustainable for all, secure for all and fair to all.
Let me repeat: I believe that the European Union is uniquely placed to lead in building this future, precisely because we have proved over the last 60 years that we as Europe can meet and master the challenges of cooperation across borders, of coordination between peoples, and of building unity out of diversity.
Some of you will know that for many years I have advanced the case for a global Europe, and for the economic reforms to make it happen. I know that some critics suggested that I was supporting global action more because I supported European action less. But I have made this case so strongly in recent years precisely because I passionately want Europe to be leading on the world stage, and because I believe that the countries of Europe, having come together around values of liberty, fairness and responsibility, have so much to offer the world as it, too, comes together.
I want to see a globalisation that is open, free-trading and flexible, but which is also reforming, inclusive and sustainable. That is the message, at these most testing of economic times, that Europe can send to, and share with, the rest of the world.
Today, as you know, an international hurricane is sweeping the world. No European country is immune from its impact. It is hitting every business, every worker, every homeowner and every family too.
Let us be honest with each other: our global economic system has developed and become distorted in ways that run contrary to the values that we celebrate and uphold in our families, in our communities and in every other part of our lives - values such as being fair to others and taking responsibility, honouring hard work and not rewarding irresponsible excess.
Complex products like banking derivatives, which were supposed to disperse risk around the world, have instead spread contagion. No longer can we allow risk to be transferred around the world without responsibility. I say that every part of what has been a shadow banking system must now come under the supervisory net.
(Applause)
Established limits to markets agreed in one country or region are being overtaken by global competition between all countries. I say that it is not enough to promote self-regulation and allow a race to the bottom: we have to agree international standards of transparency, disclosure and - yes - of remuneration too.
(Applause)
Just as globalisation has been crossing national boundaries, we know it has been crossing moral boundaries too. As we have discovered to our cost, the problem of unbridled free markets in an unsupervised marketplace is that they can reduce all relationships to transactions, all motivations to self-interest, all sense of value to consumer choice and all sense of worth to a price tag.
Yet a good society and a good economy need a strong sense of values. Not values that spring from the market, but values we bring to the market; the solid virtues of honesty, responsibility, fairness and valuing hard work - virtues that come not from markets, but actually come from the heart.
So starting at our debate today, as we prepare for the London Summit next week, I propose that we, as Europe, take a central role in replacing what was once called the Washington Consensus with a new and principled economic consensus for our times.
Faced with all these global problems, we cannot stand where we are. We have to act. Of course, we have a choice, and I know the temptation for some is to meet this new insecurity by retreating - to try to feel safe by attempting to pull up the drawbridge and to turn the clock back. But I tell you that if there is anything we know from past history, it is that protectionism is the politics of defeatism, the politics of retreat and the politics of fear, and that, in the end, it protects no one at all.
(Applause)
Instead of heading for the rocks of isolation, let us together chart the course of cooperation. That is in all our national interests. That is why I propose that Europe take the lead in a bold plan to ensure that every continent now makes the changes in its banking system that will open the path to shared prosperity, that every country participate and cooperate in setting global standards for financial regulation, and that every continent inject the resources needed to secure economic growth and jobs.
What is the agenda? First, the market is there to serve us; we are not here to serve the market. That is why we in Britain, other countries in Europe and, yesterday, America, have removed uncertainty from the banking sector in order to get lending moving again for those people who need it to get on with their ordinary lives in the midst of extraordinary times. I believe that the common principles behind the US, the UK and the European plans for cleaning up the banks' balances sheets will help to rebuild confidence and help to restore lending to the wider economy.
For the first time ever across our world, we have a consensus, reflected in the de Larosière report, the G30 report of Paul Volcker, the Turner report in the UK and the financial stability reform, that, in the interests of protecting people's savings, tough regulatory standards should be set across Europe and across the world, and be implemented and fully monitored, not just in one country, but in every continent of the world.
I believe that, for the first time, we can also agree the big changes necessary for coordinated action that will signal the beginning of the end of offshore tax havens and offshore centres.
(Applause)
Let us say together that our regulations should apply to every bank, everywhere, at every time, with no opt-out for a shadow banking system, and no hiding place in any part of the world for tax avoiders who are refusing to pay their fair share.
We know also that a worldwide fiscal and monetary stimulus to our economy can be twice as effective in every country if it is adopted by all countries. I believe that this year we are seeing the biggest cuts in interest rates the world has ever seen, and we are seeing implemented the biggest fiscal stimulus the world has ever agreed.
I am confident that the London Summit can build on the action that the European Council and the G20 Finance Ministers agreed a few days ago. We will do whatever it takes to create the jobs and the growth we need. I believe that the whole of Europe will agree with President Obama in saying that our actions should be sustained and robust until recovery is achieved.
We also have a responsibility to the unemployed. I believe that no one should go unemployed for months without the offer of training, a job or help to obtain a job, and that no school-leaver should be out of school and out of work for long without being offered the chance to get the skills they need for the future.
I believe also that in this crisis we must take urgent, serious and large-scale action to build a low-carbon recovery and make our economies sustainable. Europe led the Industrial Revolution and now it can lead a low-carbon revolution - through investment in energy efficiency, the expansion of renewables and nuclear power, the demonstration of carbon capture and storage, the development of the smart grid, and the commercialisation of electric and ultra-low-carbon vehicles. That is why I am proud to be part of the European 2020 package on energy and climate change that we agreed in December 2008 - a decision of this Parliament also which has set the highest standards for global leadership on the road to a climate change agreement we all want to see at Copenhagen later this year.
(Applause)
What we are now experiencing in some of the countries of eastern and central Europe demonstrates why we must build anew the international economic cooperation to help countries whenever they are in times of need.
A new, reformed, International Monetary Fund, in which we welcome greater representation from the emerging economies, and which must have at least USD 500 billion in resources - twice what it has today - must be empowered to help countries that are facing a flight of capital, help them assist restructuring the capacity of their banks and enable them to restore lending to their industries. I want an International Monetary Fund that does not just react to crises, but prevents crises, and I want a World Bank that has the resources to prevent poverty and to facilitate, amidst the collapse of trade credits, the expansion of trade around the world.
As we remember and celebrate that our European Union and this Parliament have so successfully expanded to welcome new members of our family, I say to EU Member States from eastern Europe now that we will not walk away from you at any time of need. We will do all that we can to be on your side.
(Applause)
Let us not forget either that, for hundreds of millions of people in the poorest countries, thrust into extreme poverty, this crisis is nothing less than a matter of life and death. The grim truth is that, because banks can fail and markets and trade collapse, half a million extra children - ten and a half million children in all - will die this year because they are literally too poor to live. Ten and a half million children is not just a statistic. It is one child, then a second child, then a third child, then a fourth; each of them not just a child, but somebody's child; each a funeral that should never have happened; each a life that could be saved - a tragedy, I believe, that strikes at the very soul of my being and yours.
(Applause)
Times that are difficult for us must never become the excuse for turning our backs on the poorest of the world or allowing broken banks to lead to and justify there being broken promises on aid. Instead of allowing our European aid pledges to drift towards being mere intentions, then vague aspirations, and, eventually, tragically quiet betrayals, we should instead redouble our efforts to make sure that ours is the generation that finally does make poverty history.
(Applause)
We can, together, deliver the biggest fiscal stimulus, the biggest cut in interest rates, the biggest reform in our international financial system, the first international principles governing banking remuneration and banking standards, the first comprehensive action around the world against tax havens and, for the first time in a world crisis, new and additional help to the poor.
How do we build this global consensus for the global changes we need? Let me say that one of the great opportunities ahead for us is for Europe and every other continent to work together. Today I want to emphasise also that Europe and America can work more closely together.
I talked to President Obama yesterday about what I want to talk to you about today: a new era of heightened cooperation between Europe and America. Never in recent years have we had an American leadership so keen to cooperate at all levels with Europe on financial stability, climate change, security and development. Seldom has such cooperation been so obviously of benefit to the whole world.
Starting with the EU-US Summit a few days from now, when President Obama comes to Prague, we can transform that summit from just an annual meeting into an unstoppable progressive partnership to secure the global change that the world now needs.
Think of all the advances we - Europe and America - in a new era of transatlantic cooperation, can work together to achieve. Let us work together for a new worldwide climate change agreement - a climate change agreement initiated at the G8 in 2005 by Chancellor Merkel - for the biggest cuts in carbon emissions the world has ever seen. Let us work together, Europe and America, to defeat the growing threat of terrorism from Pakistan and Afghanistan that can strike any of our countries' streets at any time.
With France under the leadership of President Sarkozy joining the centre of NATO again, let Europe and America work together to achieve something that was once a dream but is now, in my view, possible: a world where nuclear weapons do not proliferate and where the nuclear powers agree real reductions in their arsenals of nuclear weapons.
(Applause)
Let us work together also for an urgent imperative all of us want to see in our lifetimes and something that all parties in this Parliament, I believe, crave: peace in the Middle East, with a secure Israel side by side with a viable Palestinian state.
(Applause)
But the most immediate and the most urgently-needed gift our European and American cooperation could give is that, as a result of our actions, there will be more jobs, more businesses and more trade, as together we meet and master these great financial challenges of our time.
There is a quote from one of the most famous Europeans of all, Michelangelo, that it is better to aim too high and fall short, than to aim too low and succeed. That is the choice, written by Michelangelo, that we face now, because, as I look round this Chamber today, I see that all of us here are not just witnesses and not just spectators, but potentially the makers of change, free to shape our own destiny.
The people of Europe need not be mastered by events. No matter what they are, we can be master of them. So let it be said of us that, in the worst of times, in the deepest of downturns, we kept to our faith in the future and together we reshaped and renewed the world order for our times.
I believe that only once the history books have been written will we be able to truly grasp the range and scale of the extraordinary challenges each country on every continent is having to deal with as a result of globalisation now. This is more than a moment of change in our common history. This is a world of change, and we should remind ourselves that the most epoch-making decades in European history have never been fully understood as they have happened.
If you look back to the Renaissance, one of the greatest ages the world has ever seen, we cannot attribute its impact on the world to a single date or person or breakthrough. Or the Enlightenment - we cannot say with certainty when or by whom or how it was launched, merely that today's Europe and today's world could not exist without it. When we look back at the Industrial Revolution, we cannot point to the day the whistle blew and it began, or highlight just one inventor or entrepreneur or a management committee that oversaw it. We can only say today, of events that were not properly understood at the time, that we are all beneficiaries of them.
In this generation we face a world of change not yet fully understood, in which we can either hasten or delay progress by the myriad of decisions that we take every day. I say, in this world of amazing change - climate change, environmental demands, energy needs, the risk of terror, poverty and inequality that has to be tackled, a financial crisis that has to be dealt with - let us not retreat into the protectionism that is the road to ruin.
Let this be our legacy: that we foresaw and then shaped a truly global society for our new times; that, instead of globalisation being a force for injustice and inequality, we made globalisation a force for justice on a global scale; and that, faced with the most difficult of challenges, a united Europe, founded on shared ideals and based on shared values, helped build this world anew.
(Sustained applause)
Prime Minister, on behalf of the European Parliament, I want to thank you for that very remarkable speech here in the European Parliament.
(Applause)
Now, it is a pleasure to invite the President of the European Commission, José Manuel Barroso, to make his contribution.
President of the Commission. - Mr President, the G20 Summit in London will be a milestone in the global response to the global crisis. I am very confident that, under Prime Minister Brown's leadership, it will be a success.
The initiative for a global response to a global crisis came from Europe. I recall that both President Sarkozy and I went to Camp David to propose to President Bush a global response. The G20 Summit in Washington in November 2008 was precisely the result of those joint efforts.
Europe has, therefore, a particular responsibility in the current G20 process. We want the London Summit to succeed, and I am sure it will succeed. Europe will be united in London and with a unified message. As agreed last week by the 27 Member States in the European Council, we will have a proactive agenda for London. We want concrete results on a stimulus for the world economy and on the regulation of all financial actors, from banks to hedge funds, to new rules on credit-rating agencies.
We should be clear that there is no dichotomy between stimulating the economy and improving regulation - we need both. Indeed, we need to go beyond that: we need also to reject all forms of economic nationalism and protectionism and we need to renew our commitments to the less-developed world, making sure that Europe will respect the Millennium Development Goals.
The economic slowdown is particularly severe. So providing a coordinated stimulus to the economy through supporting overall demand is necessary. The European Union is already doing a lot on this front: our overall fiscal effort, combining discretionary action and automatic stabilisers, is close to 4% of GDP.
Now we must implement our recovery plans vigorously. We know what we have to do: to get loans flowing again; to keep people in jobs; to improve their skills for when the upturn comes; to continue to invest in productivity and European competitiveness. The Commission will monitor and evaluate what Member States are doing to coordinate our overall response to the crisis.
On financial regulation, the European Union wants to move the frontier further: no financial product, no institution, no market, no jurisdiction should be exempt from regulation. But not regulation for the sake of regulating - we need further regulation because we need markets to function properly again, funding jobs and investments. Only in this way will confidence be restored, and confidence is key. Putting ethics back in the financial system is also a condition for the confidence we need in open economies.
In the European Union, the frontier is already moving: proposals on capital adequacy and credit-rating agencies have been presented by the Commission and are currently being discussed also by this Parliament. Over the coming weeks the Commission will table proposals on hedge funds, private equity and executive pay and, in time for the June European Council, the Commission will put forward a package for a new European supervisory system. The European Union is moving: we will say it loud and clear in London so that we can work together with our partners, namely our American friends.
We want the others to move along with us; we need global rules for a global economy. Take the case of impaired assets: clearly, without cleaning the banking system, credit will not flow back to the economy. The European Union now has a framework, provided by the Commission, to address this issue. G20 Finance Ministers discussed at length the treatment of impaired assets less than two weeks ago. The set of principles they adopted largely reflects European Union views on the matter. So, once again, we had the unique experience of setting supranational and transnational rules and show that the European Union is better prepared than anyone not to impose but to propose the rules for this globalisation.
In London, the European Union must also give a strong message rejecting protectionism. We will defend our internal market at home, keeping it open, and we will work for open, global markets too. We must not give up on Doha and must reach an agreement soon. Nor can we forget the countries most in need: we must stick to our commitments on the Millennium Development Goals.
We must always bear in mind that the actions we take are only the means to an end, improving people's well-being. These are measures not for the financial system - not for that particular segment of the economy - but for people. At the current juncture, this means we must cushion and mitigate the effects on employment of the economic downturn in the European Union. Indeed, employment is our first concern now. We will hold an Employment Summit on 7 May to mobilise ideas and actions in favour of keeping people in jobs and retraining them for the jobs of the future. We are working with social partners, because we believe that is also part of our model in Europe -the idea to work together with our social partners - and we believe that in this way we can help our workers to prepare them for the jobs of the future sustainable and low carbon economy that we want European to lead.
The meeting of the G20 in London will, therefore, have to deliver in quite a number of areas - a very ambitious programme. I am sure that, under the leadership of Gordon Brown and with a strong European contribution, the G20 will deliver and will build a global consensus on the international economy.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, ladies and gentlemen, I should like to welcome the British Prime Minister, Gordon Brown, who will host a G20 summit in a few days' time at which Europe is awaited as rarely before.
The first lesson to be learned from the crisis is that economies are now so interconnected that national solutions have become unthinkable. The difficulties which, it must be said, are coming at us mainly from the United States as the result of a lack of regulation, have gained ground and Europe, Mr Brown, needs to understand that it will only be strong if it speaks with one voice to defend its common interests. It even needs to be strong enough to drag all the regional economies onto the path towards new growth. I cannot forget Mr Manuel Barroso and the fact that it is under the impetus of Europe - and Nicolas Sarkozy in particular - that the G20 has been called upon to help restore order to a financial system which has lost the plot.
Solidarity and responsibility are Europe's two major principles. Collectively, we are ready to come to the aid of and support those of us who are experiencing the most difficulties. Even though I wish your country the best, Prime Minister, the most recent IMF figures on it are, unfortunately, very worrying for you, as they are in other countries in the European Union, especially Hungary.
I worked as a voluntary fireman for several years and I know that when a house is on fire, it does not take long before the neighbour's house is also at danger from the flames.
My fellow Members, your friends, on the left of the House will doubtless call, when I have finished, for a more social Europe and more protection. Before they do so, I would reply that these simplistic slogans which involve spending money which we do not have are precisely those which resulted in the failure of the policies of the 1980s in many European countries.
(Applause)
Not yours of course, Prime Minister; I acknowledge that, in the 1980s, it was not your government. The same Members will not fail to repeat that the current crisis has been born of globalisation and the market economy. I would reply to them in advance that, thanks to this market economy, the average income of our fellow citizens has risen by 40% over the last 40 years. I would also remind them that, while people in countries outside the market economy, under the shelter of the Berlin Wall, met their well-documented fate, globalisation and the market economy enabled Western Europeans to prosper at an average rate of 2% growth per annum. All of which goes to show that the defenders of social Europe are not necessarily who we think they are.
Prime Minister, European integration has always been a question of solidarity between the citizens of its countries and, in the difficult period we are currently experiencing, the duty of Europe, more than ever, is to prove this once again through its deeds. Supporting the banks was necessary because it prevented those who trusted in them from losing everything, and that is something, but it is not enough. Our first concern must be to stand by those who lose their jobs and families who have trouble making ends meet. It is only by returning to growth, it is only by restoring an economic and fiscal environment conducive to entrepreneurs that we shall experience a return to confidence and jobs. The EUR 400 billion European aid programme will help us overcome the crisis. It will allow new investments to be generated, it will strengthen demand and, by the same token, it will support growth and create jobs.
The internal European market may act as an important lever and, by contrast, any protectionist measure will only exacerbate things. Mr Brown, it is not enough to condemn protectionism abroad. We must also avoid sanctioning slogans like 'British jobs for British workers' at home, because that will get us caught up in very dangerous economic nationalism. However, I trust the Commission, the guardian of the Treaties, to ensure that the law is respected and that our enterprises can trade on a free and fair market. Our priority is to set up a new global financial architecture with more stability, more supervision and, above all, more transparency. We need to speed up the 'Basel II' reforms and bring speculative funds under strict control.
Prime Minister, I appreciate that you have come here not to impose ideas but to listen to the citizens' expectations. Do not forget, Prime Minister, especially next week, that you are a true European.
(Applause)
on behalf of the PSE Group. - Mr President, what a courageous speech, and what a brilliant description of the necessities of our times. That is exactly the way we have to go, and we the European Socialists and Social Democrats - and I am speaking not only on behalf of the members of my group, but on behalf of Mr Rasmussen, the leader of our Social Democratic movement in Europe - can subscribe to every word of your speech, Prime Minister. It is an excellent direction.
(Applause)
(FR) As regards the comments by my fellow Member, Mr Daul, the least that one can expect from the chairman of a parliamentary group in the European Parliament is that he is capable of distinguishing between protectionism and social protection. There is a huge difference.
(Applause)
As for your grand President, Mr Sarkozy, he may know something about protectionism, but there is one thing he certainly knows nothing about and that is social protection.
(DE) You are right, Mr President, it is indeed a great moment. On the eve of the G20 Summit, Gordon Brown has come here to speak in front of the European Parliament. This visit demonstrates that the forum for the European peoples, this Parliament, is exactly the right place to present the outlook which you, Prime Minister, have described to us today.
For this reason, your visit is more than simply a visit to the European Parliament. It points the way ahead, because it shows that you, as the Prime Minister of your country and as the host of the G20 Summit, give the European Parliament the importance it deserves. By this I mean that you regard it as the place where multinational and international policy must be discussed within the framework of the continental relationships of Europe and of Europe's relationships with other parts of the world. Thank you very much for this, Mr Brown. You have done the right thing.
(Applause)
Prime Minister, you mentioned three fundamental principles which I would like to take up, because they are also fundamental principles of our movement. It is not greed, individual greed, which was the decisive factor. This has been a permanent feature of human history and will always exist. This is about a system in which this individual greed can spread and become destructive. It is this system which is wrong. This system of unrestrained market radicalism and liberalism has failed and has become bankrupt. This is why it must be changed.
Therefore, you are right in saying that we need European and worldwide regulation for private equity, hedge funds and offshore centres, which must be closed, and we need rules for credit-rating agencies. In addition, short selling must be banned. This represents a whole raft of measures which we, under the leadership of Mr Rasmussen and in the face of opposition from the other groups, have been demanding for a long time. This is precisely what must be done.
(Applause from the left)
I know, fellow Members on the right, that it is difficult for you to accept that a policy which you have been promoting for 10 years has proved to be the wrong one. You are having difficulties in keeping up with what is happening. I can understand that, but it does not change the fact that you were always opposed to the policy.
You are right when you state that the nuclear arms race must be stopped. You are right in saying that cooperation with the United States of America will allow us to enter a new age of nuclear disarmament. You are also right that we need solidarity between people in society, but also solidarity between states. Therefore, I will be signing on behalf of my group to ensure that the new states in this union can rely on the union. This is indeed the right road to take, Prime Minister.
I would like to make one final point. Please go to the G20 with the message that anyone who attempts, in the current economic crisis, to play off environmental policy against economic policy is making a disastrous mistake. The economic crisis will pass, but climate change will remain. This is why we need both things. Above all we need an effective struggle for a better climate policy. This struggle will also provide opportunities for creating many new jobs. Combining these two things is exactly the right approach.
(Applause)
Gordon Brown has given a great speech. The more that those on the right oppose what has been said, the more it becomes clear from your speech, Mr Brown, that we are on the right path. We are pleased that a true social democratic head of government has spoken here today.
(Applause)
on behalf of the ALDE Group. - Mr President, I welcome the Prime Minister on this, the first leg, of the 'Brown G20 World Tour'. You have sketched a big agenda for the G20, Prime Minister, from combating world poverty to nuclear disarmament, to peace in the Middle East, and I wish you success. My group congratulates you and your colleagues in the European Council for mapping out the contours of a common approach, albeit on a more limited agenda, to the summit next week.
Opportunities to work with the Obama Administration should not be spoilt by a transatlantic war of words. I know we share that view, but America retains its affection for skeletal regulation, and the reality of this recession shows that those who wilfully ignored bad practice are now suffering most. We need a European financial services authority. By all means press others to support the same standards, but caution from them cannot condone inaction from us. As you say, we need to lock honesty, transparency and the rule of law into the financial system. Reform of global financial institutions is necessary too, to stop current account surpluses and excess liquidity fuelling global boom and bust.
We need the IMF to fill that role. Can it assemble more assets with increased access to crisis funds? Should it become a real asset manager for parts of the global savings pool, second-guessing speculators, preventing panic, stabilising markets? How can we reform its decision-making structures to reflect the demand for more democratic oversight and the power of emerging economies?
It is crucial too, despite the pain of recession, to confront the challenge of climate change and the problems posed by poverty.
Prime Minister, you spoke about the need for action, so will you give the IMF and the World Bank an explicit mandate to tackle the drought, flooding and disease that accompany global warming in the developing world? Will you make sure they grant, lend and plan not just for market success, but to achieve social progress and green goals too? We need a new and sustainable economy enshrined in a global social contract. The era of easy money is past. For future growth, making a living must not equate to making a killing.
But to achieve these things Europe must marshal consensus, and the UK must be part of it. Prime Minister, you and I carry different colours from the political pallet, but as fellows Scots with a burning belief in progressive politics, I know that we both understand Burns when he wrote: 'Oh would some Power the gift to give us, to see ourselves as others see us'. And those parties pushing themselves and Britain to the sidelines of Europe will cost their country dear.
So let Britain be a positive partner, cast in the European mould. Prime Minister, I expect the single currency to emerge stronger from this crisis. In the chill winds of recession, investors have sheltered under the euro's wing. You designed five byzantine tests that prevented British entry these past 10 years. Will you now work to bring the United Kingdom into the euro in the post-recession period? The UK should not stand back to the wall while others take to the floor. This is a dance that Britain should join.
(Loud applause)
on behalf of the UEN Group. - Mr President, rather than being hoisted on the petard of socialism, liberalism, conservatism or any other of the ideological 'isms' which are bandied about this House on a regular basis, I want first of all to congratulate the Prime Minister on his willingness to come here to present a case, to defend it strongly, but most importantly of all to offer a bridge between Europe and America with regard to how we can solve some of the problems and difficulties that are laid before us, particularly because we now stand at a time of a global crisis. But that global crisis should not be allowed to forget the successes of the past.
Over the last 15 years we have had unprecedented economic growth, unprecedented employment growth, unprecedented wealth creation and unprecedented action with regard to helping and assisting the developing world. These new plans that we come forward with should not be about throwing out the baby with the bath water. It should be about building on the successes that were there, recognising the failures that had been made and ensuring that we can both chart an ambitious plan forward for a global recovery predicated on common goals of common values with a common course. That common course must at all times be based on the necessity of delivering better things for people, not better things for markets or better things for the economy.
Prime Minister, you quoted Michelangelo in your speech earlier on, and there is another good quote from an Irish poet, Oscar Wilde, when he said: 'We are all lying in the gutter, but some of us are looking at the stars'. And we can reach the stars now! This new crisis presents an opportunity. Barack Obama has rightly seen an opportunity to bring America back onto the world stage. The reality is that, compared with the Marshall Plan after the Second World War, there is no big beast on the world stage today that can rescue the rest of the world economy. We are interdependent on each other in the challenges that attack us, but also in the solutions which we can arrive at.
I think that, when we most need to chart this new way forward, of course we can speak about the carbon-neutral economy, the jobs created from that - this is very important - as well as retraining and reskilling, which are vitally important. Social protection for those most in need is a necessity for development, but let us not be hung up on saying how much money a banker will get is the determining factor of what kind of a solution we come up with. Better regulation, better supervision - but also better enforcement of those regulations - because, in a lot of cases with regard to the banking crisis, it was not about a lack of regulation but rather a lack of supervision and enforcement of the rules.
I think one of the key elements that we now have to look for and chart out for the future is instilling not just the certainty with regard to how the markets will operate, the kind of shelters that would be got rid of, the elimination of tax havens and shadow banking, but let us also give some confidence back to people. Let us show them that there is a way out of this crisis, that there is light at the end of the tunnel, but most importantly of all, let us show them that they are part of the solution.
In the Irish language we have a saying called meitheal; that is, people coming together, operating together to save the harvest. Now is the time for us all to come together, not just to save this harvest, but to save the planet.
on behalf of the Verts/ALE Group. - Mr President, I am glad to see the Prime Minister here. In view of the little consideration with which he viewed the EU and the European Parliament for a long time, I take his presence here as a good sign that people can change.
I am also confident that, perhaps, after today, Prime Minister, you will announce the end of a couple of opt-outs or even, as my friend Graham Watson said, announce the entry of the UK in the euro.
However, I have to remind you that on most of the issues you mentioned - democratic reforms, social issues, the Working Time Directive, taxes - your Government was on the wrong side.
(IT) Mr President, ladies and gentlemen, Prime Minister, you, together with a fair number of your colleagues and our own President Barroso, are responsible for the fact that the European Union does not have any financial regulation instruments or fiscal and budgetary policies that today would be so valuable in allowing us to tackle the crisis. It is good to remember that because, when the aim is to propose credible solutions, it is good manners to admit that mistakes were initially made.
So let us look at the credibility of this crusade against tax havens. They seem a very easy target - everyone hates them - but the reality is slightly different. There is even a suspicion that we talk about them so much because we cannot agree on much else to talk about.
Prime Minister, we believe that it is important to stop thinking that it is impossible to limit free movement of capital, and that the millions of euro squandered on speculation cannot be put to good use. We must stop, not regulate, the actions of speculative funds. We must bring the banks back to a point where they do the job for which they were invented in Tuscany many centuries ago: financing the real economy.
Stepping up market surveillance is not enough; we must cut the profits of those who speculate. It should be pointed out that the mafia today has EUR 120 billion stashed away in tax havens. We must aim decisively for double declarations and double transparency: those who deposit money in another country must declare it. Banks which receive deposits must declare them. There is no middle ground. The rest is just idle talk, and I fear that idle talk will bury us if the G20 does not produce a result that is more powerful than the babble we hear around us.
Prime Minister, just like your predecessor, here you have used strong and emotive words in the language of Shakespeare, but, again like him, you have few concrete proposals. You spoke of the ecological rehabilitation of the environment. Yet under your government's plan, only 7% of investment is going towards environmental projects, while South Korea and China and even the United States are setting a pace that our fine words will be unable to keep up with.
You spoke of Copenhagen, but again, the European Council did not reach an agreement on a climate-change fund for developing countries. You know only too well, however, that without a substantial financial commitment, Copenhagen is destined to fail and, with it, our ambitions to govern climate change, too.
Nice speech, Mr Brown, but what are you ready to do, really?
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr Barrot, Mr Brown, as you reminded us, 20 years ago the Berlin Wall fell, putting an end once and for all to the model which it embodied and which, in any case, had already been dying for some time.
In these circumstances the temptation to give unbridled capitalism full rein was too great. The European Union has followed others in succumbing to this temptation. The fathers of this new model or their successors have today been overtaken by their now unmanageable creature. In order to get through what is also an existential crisis, we first have to dare to question. I do not get the impression that we are on such a path.
At the last European Council, the President of the Commission said that we were equal to the situation. The President-in-Office of the Council said that he was highly satisfied with the results obtained, while the first prize went, as it often does, to Mr Berlusconi, for whom the European Union is a healthy body hit by a virus. Time will tell.
So far, the rare voices of self-criticism have come from economic circles themselves, such as that of the chairman of Morgan Stanley in Asia, who said that we are all responsible: the financial institutions, the regulators, the rating agencies, the boards of directors, the politicians and the central banks, and that we need to accept all this collectively. That is what will change us.
I think, Prime Minister, that you are the first European political leader to have taken your turn in sketching a mea culpa. It related to the attitude which you adopted 10 years ago following the Asian crisis: an attitude which you today consider was insufficiently firm towards those who thought that these were passing problems.
The old idea that markets were efficient and could regulate themselves is over, you said. I must say that I prefer this gesture of humility to the less-than-adequate speech given in this very House by your predecessor in a previous life.
However, I am convinced that the problem lies elsewhere. As stated in the recent report by the secretariat of the United Nations Conference on Trade and Development, we need to shut down the big casino. The doctrine applied over the last 20 years has failed spectacularly.
That is why those who pompously announced the G20 as a new Bretton Woods at which capitalism would be recast or even moralised have deceived our fellow citizens. There will be no 'eve of the revolution' in London on 2 April.
Unit, a large trade union in your country has, I think, found a very simple and accurate phrase to say where the shoe pinches. Its slogan for the march organised next Saturday in the British capital will be, and I quote, 'Put people first'. It may seem obvious, but it verges on a Copernican Revolution in comparison with what has become the dominant system.
This speaks volumes of the nature of the challenges of our times.
(Applause)
on behalf of the IND/DEM Group. - Mr President, the Prime Minister has received some criticism this afternoon for his comment 'British jobs for British workers', but you can brush that aside, because from the moment he said it I do not think anybody seriously thought that he would ever, as a British Prime Minister, put the interests of British workers above that of his European dream. My goodness me, you showed that this afternoon, Prime Minister.
It is just a pity that, apart from UKIP, virtually nobody seems to have bothered to turn up to listen to you. You are very popular here. You are very popular indeed because within a few days of the Irish saying 'no' to the Lisbon Treaty, you had rammed that Treaty through the British Parliament, breaking a specific manifesto pledge that you would give the British people a referendum on the Constitutional Treaty.
Shame on you, Prime Minister, for doing that. You have devalued democracy in our country; you have devalued the trust that voters put in you as a British Prime Minister. Of course, we know the reason why. The reason why is that we would have voted 'no'. You said in your speech that none but those on the extremes oppose European Union. Well, that may be right amongst professional career politicians, but a clear majority of the British people want us to have friendship and free trade with the European Union, but do not want to be members of this political Union.
You cannot continue to build this European Union against public opinion. If you do it against the will of the people, you are storing up enormous social and political problems for the future. Please let the peoples of Europe decide their destiny. Do not have it done in parliaments like this and parliaments like Westminster. It will not work!
As far as the economy is concerned, you have told us that somehow you are the economic guru; you are the man who can save the world. Well, I remember very well your first big act as Chancellor when you sold 400 metric tonnes of gold on the world's exchanges at USD 275 an ounce. At today's valuation, that would be USD 10 billion higher. It was not just the fact that you got it wrong, because we can all get it wrong. It was the fact that you announced in advance how much you were going to sell and on what day you were going to sell it. It was an error so basic that the average A-level economics student - even in these educationally devalued times - would not have done this. To add to that, you have destroyed our private pension system, and you took away from the Bank of England its ability to regulate the banks and gave it to the 'tick-box' bureaucrats of the FSA in Canary Wharf.
We have not heard an apology. Your Government has apologised for the Amritsar massacre; you have apologised for slavery; you have apologised for virtually everything. Will you please apologise for what you did as British Chancellor, and then perhaps we might just listen to you?
Mr President, I see that the Prime Minister has already mastered the essential craft of the European politician; namely the ability to say one thing in this Chamber and a very different thing to your home electorate.
Prime Minister, you have spoken here about free trade, and 'amen' to that. Who would have guessed listening to you just now that you were the author of the phrase 'British jobs for British workers', and that you have subsidised - where you have not nationalised outright - swathes of our economy, including the car industry and many of the banks?
Perhaps you would have more moral authority in this House if your actions matched your words. Perhaps you would have more legitimacy in the councils of the world if the United Kingdom were not going into this recession in the worst condition of any G20 country.
The truth is that you have run out of our money. The country as a whole is now in negative equity. Every British child is born owing around GBP 20 000. Servicing the interest on that debt is going to cost more than educating the child.
Once again today you try to spread the blame around. You spoke about an international recession, international crisis. It is true that we are all sailing together into the squalls, but not every vessel in the convoy is in the same dilapidated condition. Other ships used the good years to caulk their hulls and clear their rigging - in other words, to pay off debt - but you used the good years to raise borrowing yet further. As a consequence, under your captaincy, our hull is pressed deep into the waterline under the accumulated weight of your debt.
We are now running a deficit that touches 10% of GDP - an almost unbelievable figure. More than Pakistan and more than Hungary - countries which have already called in the IMF.
The issue is not that you are not apologising. Like everyone else, I have long accepted that you are pathologically incapable of accepting responsibility for these things. It is that you are carrying on wilfully, worsening our situation, wantonly spending what little we have left.
In the last 12 months, 100 000 private-sector jobs have been lost, and yet you have created 30 000 public-sector jobs. Prime Minister, you cannot carry on for ever squeezing the productive bit of the economy in order to fund an unprecedented engorgement of the unproductive bit. You cannot spend your way out of recession or borrow your way out of debt, and when you repeat in that wooden and perfunctory way that our situation is better than others, that we are well placed to weather the storm, I have to say you sound like a Brezhnev-era apparatchik giving the party line.
You know, and we know, and you know that we know it is nonsense. Everyone knows that Britain is worse off than any other country as we go into these hard times. The IMF has said so. The European Commission has said so. The markets have said so, which is why our currency has devalued by 30%, and soon the voters, too, will get their chance to say so.
They can see what the markets have already seen - that you are the devalued Prime Minister of a devalued Government.
Prime Minister of the United Kingdom of Great Britain and Northern Ireland. - Mr President, it is a real tribute to this European Parliament that you can have so many diverse views expressed in such a short period of time by so many people, and I thank you for your views.
I hope, however, that even after the party politics has subsided, we will remember three things. First of all, that it is important that the world comes together to deal with this crisis. For us to sit apart, to be aloof, not to cooperate with other countries, is a recipe for failure and for an inability to solve a problem that is actually a global banking failure that has spread across the industrial economy. If we do not understand the problem, we will not be able to understand the solution.
We had a power cut right across the banking system right across the world. We found that banks that we thought were independent were completely entangled with other banks in different countries, and we have to deal with that problem. Whatever the party political lines that people want to adopt on this, this is the truth: we have to deal with the problem of global banking restructuring.
Europe did lead the way. We recapitalised our banks. Other countries have now done that. More than a trillion dollars has been spent on recapitalising banks across the world. We have now created insurance schemes and other schemes to deal with the impaired assets. This has to be done and it has to be done by global cooperation.
The second thing we have to realise, despite all the different political views in this Parliament, is that global cooperation - not just in banking institutions, but global cooperation in other areas, in fiscal and monetary policy and in trade - has to be a very important part of how we approach the future. Like it or like it not, the world is changing incredibly fast. More manufacturing is being done in Asia than in Europe. There is trade round the world at a speed that we have never seen before until this crisis, and we have to deal with that by creating a global trading environment which is free, but also fair. Whatever the views in this Parliament, I think people have to face up to that as well.
The third thing that comes out of this discussion for me is that to have global solutions to global problems we will also need not just our European institutions to be strong, but our global institutions to be strong. I was asked by people who were replying to my speech what we could do to reform these global institutions. The IMF, the World Bank, and the World Trade Organisation are all organisations built in the 1940s to deal with the problems of the 1940s. We are in the year 2009. We had national capital markets. We now have global capital markets. We had domestic competition. We now have global competition. The world has changed fundamentally, and we need institutions that reflect a global economy in the way they operate and deal with the problems we have.
I was asked whether I would ensure, or try to ensure, that the International Monetary Fund had the resources necessary to deal with the problems of economies that could not at the moment sustain themselves when there was a flight of capital. The answer is: we must do that. I was asked whether the World Bank and other international institutions can help countries where there is substantial poverty being created as a result of the crisis. We have got to do that. I believe that the lesson of this crisis is that we are now in a global economy. There are global problems that need global solutions. That will require us to shape global institutions, and my message to this Parliament is very clear. Europe has led the way in so many other areas: it is now time to lead the way in creating the global institutions that will deal with the global problems we have, and provide global solutions.
This is a test of how we, having over the last 60 years created a Europe which has social protection as well as economic progress, can help shape a world where we have economic progress, environmental care and social justice at the same time. I believe that, whatever the different views expressed in this Parliament, there is a will across the peoples of this world to do that, and we, Europe, can play a major role in it.
(Loud applause)
Colleagues, the lively debate today has shown the importance that we in the European Parliament attach to ensuring a successful outcome to the G20 Summit. I know that the Prime Minister has to leave shortly to go to New York for further preparations for next week's summit.
Prime Minister, we are very happy that you were able to join us this afternoon, and wish you every success in the important work you are engaged in. Welcoming a British Prime Minister to the European Parliament is always a very exciting occasion. Today's excellent debate has been no exception. Prime Minister, thank you very much indeed.
(Applause)
Statements are being made that would have been unimaginable a year ago. However, at the same time, differences of opinion still exist between the main leaders. This is evidence, on the one hand, of an attempt to avoid responsibility for the serious consequences of the neoliberal policies and, on the other hand, of dust being kicked up to obscure the view of the paths being taken, which are essentially the same as before, with a few very minor alterations. This means that the principle of 'things have to change so that everything can stay the same', which Luchino Visconti dealt with so well in his film 'The Leopard', is once again being advocated.
Accordingly, while the British Prime Minister, Gordon Brown, has asserted that 'the market is there to serve us', adding that 'we are not here to serve the market', but without introducing basic measures to effectively control the market and limiting himself to insisting on coordination and regulation measures for tax havens, the President of the European Commission, Mr Barroso, has insisted on the liberalisation of international trade and the Doha Agenda.
Nothing has been said about measures to end the privatisation of public services and strategic sectors of our economies. Nothing has been said about doing away with the liberal Lisbon Strategy or about defending jobs with rights, by putting an end to attempts to change labour legislation for the worse.